LEWIS, J.
(dissenting).
The conclusion of the court is based upon the premise that at the time of the passage of the curative act the mortgagor had not acquired a vested right. If this premise is false, then it follows that the reasoning thereunder is false. The premise is conceded to be wrong by the admission in the opinion that the case of Perkins v. Stewart, 75 Minn. 21, 77 N. W. 434, was correctly decided. In the case of Johnson v. N. W. Loan & B. Assn., 60 Minn. 393, 62 N. W. 381, and other cases, it has been held by this court that the statute requiring the proofs to be filed was mándatory.
The reasoning of the opinion in that case is based upon the following propositions: First, to prevent a person foreclosing a mortgage from oppressing and defrauding the mortgagor; second, to furnish the mortgagor accurate and easily accessible evidence of the amount retained for disbursements. In the case of Lynott v. Dickerman, 65 Minn. 471, 67 N. W. 1143, it was held that the amount retained by the party foreclosing the mortgage to cover *71disbursements, the proofs having been filed, immediately became a debt due to the mortgagor, was a chose in action, and could be assigned and sued upon by the assignee. The case of Perkins v. Stewart, supra, held the law requiring the proofs to be filed within a certain time to be constitutional. Therefore at the time the. curative act was passed the law in this state was settled as to the contractual relations between appellant and respondent. The court has apparently overlooked this fact, and assumed that the statute was not taken into consideration and became a part of the contract at the time the mortgage was executed.
While it is true that by the terms of the mortgage the mortgagor agreed to pay the costs and disbursements in case of foreclosure, and consented that the amount might be deducted by the mortgagee or his assignee from the proceeds of the sale if a default should occur and a foreclosure be necessary, this stipulation on the part of the mortgagor was made in view of the statute, and was accepted by the mortgagee relying thereon. The agreement was that if he found it necessary to foreclose the mortgage, and should hold the mortgagor to his agreement to pay the disbursements, the person foreclosing should within the statutory time file proof of the disbursements, for the benefit of the mortgagor, and further agreed, in view of the law as declared by the decisions of this court, that, if he failed to comply with the statute, he would pay over to the mortgagor all the money received at the sale, less the debt and interest, deducting nothing for disbursements. Therefore the legal relations existing between appellant .and mortgagee at the time the curative act went into effect were fixed, determined, and vested by the law of this state; and the legislature was powerless, under the constitution, to take away or in any manner limit the existing rights.
The opinion quotes from Cooley on Constitutional Limitations (page 458), and the court relies on the definition there given; but a careful reading of the authorities cited in support of that definition discloses the fact that the relations of the parties had in no manner become fixed and vested, as in this ease. “The thing wanting” did not reach to the merits of the contract. The rule is more carefully stated by Mr. Cooley at page 460:
*72“When these acts [validating] go no further than to bind a party by a contract which he had attempted to enter into, but which was invalid by reason of some personal inability on his part to make it, or through neglect of some legal formality, or in consequence of some ingredient in the contract forbidden by law, the question which they suggest is one of policy, and not of constitutional power.”
The case of Wistar v. Foster, 46 Minn. 484, 49 N. W. 247, cited in the majority opinion, falls within this rule and is not here in point. All of the cases cited in the main opinion involve no other question than that of some personal inability or the neglect of some legal formality. I therefore dissent.